DETAILED ACTION
This Office action is responsive to Applicant's Preliminary Amendment filed 6/25/21.  Claim 1 has been canceled.  Claims 2-21 were added. No claims are to be amended.  Claims 2-21 are to be allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In view of the Terminal Disclaimer filed 8/26/22, the instant application is to be allowed. Per the parent cases (15/432,766 and 15/866,284), prior art teaches of the on-demand service provision and filtering requests of Sweeney in view of the provider deadline element as taught by Khanna (see previous action dated 6/2/17 of parent case Patent 9,898,791 B1).  However, prior art fails to explicitly teach of, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have, a network computer system implementing a transport service, the network computer system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the network computer system to: receive, over a network, a specified destination and a deadline corresponding to a service provider; track a current location of the service provider through a service provider device equipped with a location-based resource; receive, over the network, request data corresponding to a plurality of service requests from a plurality of user devices, the plurality of service requests each including a service start location and a service destination; and for each service request of the plurality of service requests: (i) query one or more mapping resources to determine a first expected travel time from the current location to the service start location, a second expected travel time from the service start location to the service destination, and a third expected travel time from the service destination to the specified destination; (ii) determine whether the service provider is capable of fulfilling the service request and traveling to the specified destination before the deadline based at least in part on the first expected travel time, the second expected travel time, the third expected travel time, and expected additional time to provide services; and (iii) based at least in part on determining that the service
provider is capable of fulfilling the service request and traveling to the specified destination before the deadline, identify the service provider as a candidate for fulfilling the service request, with the combination of all limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683